       Case 4:18-cv-00824-O Document 45-1 Filed 09/09/20                             Page 1 of 3 Español
                                                                                                  PageID      523
                                                                                                         | Other Languages


                      U.S. Equal Employment                                   Enter search terms...                  Search
                      Opportunity Commission
                                                                    CONNECT WITH US

 Home             About EEOC           Employees & Applicants            Employers / Small Business

 Federal Agencies            Contact Us


About EEOC                Home > About EEOC > Publications

Overview

The Commission &
the General Counsel        Preventing Employment Discrimination Against Lesbian,
Meetings of the
                                   Gay, Bisexual or Transgender Workers
Commission

Open Government          Employment discrimination is illegal. Discrimination occurs when you are being treated
                         differently than others (or are harassed) because of your race, color, national origin, sex,
Newsroom
                         pregnancy, religion, age, disability, or genetic information. It is also against the law for an
Laws, Regulations,       employer to retaliate against you because you report discrimination against you or on behalf
Guidance & MOUs
                         of others.
Budget &
Performance              Although Title VII of the Civil Rights Act of 1964 does not explicitly include sexual orientation

Enforcement &            or gender identity, the EEOC and courts have said that sex discrimination includes
Litigation               discrimination based on an applicant or employee's gender identity or sexual orientation. For

Initiatives
                         example, it is illegal for an employer to deny employment opportunities or permit harassment
                         because:
Task Forces
                            A woman does not dress or talk in a feminine manner.
Interagency
Programs
                            A man dresses in an effeminate manner or enjoys a pastime (like crocheting) that is
Publications                associated with women.
Statistics
                            A female employee dates women instead of men.
Outreach &
Education                   A male employee plans to marry a man.
Legislative Affairs
                            An employee is planning or has made a gender transition from female to male or male to
FOIA                        female.
Privacy
                         Who is protected?
Doing Business with
EEOC                     Title VII applies to all private sector and state/local government employers with at least 15
                         employees. Note: State or local laws in your jurisdiction also may explicitly prohibit
Jobs & Internships
                         employment discrimination based on sexual orientation or gender identity.
EEOC History
                         Applicants and civilian employees of federal government agencies also have rights against
Office of Inspector
General                  LGBT discrimination under Title VII, and also Executive Order 11478, as amended.

                         Discrimination against an individual because that person is transgender, is by definition
                         discrimination based on sex, and violates Title VII. Macy v. Department of Justice, EEOC
                         Appeal No. 0120120821 (April 20, 2012) (transgender discrimination is sex discrimination in
             violation of Title VII because it involves non-conformance with gender norms and
Case 4:18-cv-00824-O        Document 45-1 Filed 09/09/20 Page 2 of 3 PageID 524
               stereotypes, or based on a plain interpretation of the statutory language prohibiting
               discrimination because of sex); Lusardi v. Dep't of the Army, EEOC Appeal No. 0120133395
               (March 27, 2015) (Title VII is violated where an employer denies an employee equal access
               to a common restroom corresponding to the employee's gender identity, or harasses an
               employee because of a gender transition, such as by intentionally and persistently failing to
               use the name and gender pronoun corresponding to the employee's gender identity as
               communicated to management and employees).

               Discrimination based on sexual orientation also necessarily states a claim of sex
               discrimination under Title VII because (1) it literally involves treating an applicant or
               employee differently based on his or her sex, (2) it takes sex into account by treating him or
               her differently for associating with a person of the same sex, and, (3) it involves
               discrimination based on gender stereotypes -- employer beliefs about the person to whom
               the employee should be attracted because of the employee's sex. Baldwin v. Dep't of
               Transportation, EEOC Appeal No. 0120133080 (July 15, 2015). Examples of sex
               discrimination involving sexual orientation include:

                  Denying an employee a promotion because he is gay or straight.

                  Discriminating in terms, conditions, or privileges of employment, such as by providing a
                  lower salary to an employee because of sexual orientation, or denying spousal health
                  insurance benefits to a female employee because her legal spouse is a woman, while
                  providing spousal health insurance to a male employee whose legal spouse is a woman.

                  Harassing an employee because of his or her sexual orientation, for example, by
                  derogatory terms, sexually oriented comments, or disparaging remarks for associating
                  with a person of the same or opposite sex.

               It also violates Title VII to discriminate against or harass an employee because of his or her
               sexual orientation or gender identity in combination with another unlawful reason, for
               example, on the basis of transgender status and race, or sexual orientation and disability.

               How Do I Report Workplace Discrimination?
               Employees or applicants of a private company, state government, or local
               municipality: EEOC will investigate complaints of employment discrimination, harassment
               and retaliation and may act to stop it and seek remedies on your behalf for free. We accept
               complaints from job applicants, employees (full-time, part-time, seasonal and temporary),
               and former employees. Regardless of your citizenship and work authorization status, the law
               still protects you. Complaints may be filed by mail or in person at the nearest EEOC office.
               Visit www.eeoc.gov to find out more about laws against employment discrimination. In some
               cases, you have 180 days to file a complaint. In others, you have 300 days. Call us
               immediately if you believe you experienced discrimination.

               Federal government applicants and employees should contact their agency EEO office
               within 45 days of experiencing discrimination to pursue a Title VII claim. Federal employees
               also may have rights to pursue claims in internal processes governed by E.O. 11478.

               The Equal Employment Opportunity Commission is the federal agency that enforces
               laws against employment discrimination, harassment and retaliation. We have offices
               around the country that can help you. We can explain whether the situation you face
             is lawful or unlawful.
Case 4:18-cv-00824-O       Document 45-1 Filed 09/09/20           Page 3 of 3 PageID 525


                                               Contact Us!
                                            Call 1-800-
                                            669-4000
                                          You can ask for translation
                                                  assistance.




                   Our mission is to stop and remedy unlawful employment discrimination.




                    CONNECT WITH US

                          Privacy Policy | Disclaimer | USA.Gov
